DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 01/05/2021, have been considered.

Drawings
The drawings filed on 12/01/2020 are accepted.

Specification
The disclosure is objected to because of the following informalities: 
On page 7, lines 10-12 of the specification, the specification discloses “the average value avt is determined by avt = α*avt-1 + (1- α)*rdvt.  Further, lines 16-18 of page 7, disclose “The measure of dispersion preferably is determined by                         
                            
                                
                                    σ
                                
                                
                                    t
                                
                            
                            =
                            
                                α
                                *
                                
                                    
                                        
                                            
                                                σ
                                            
                                            
                                                t
                                                -
                                                1
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                1
                                                -
                                                α
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                r
                                                                d
                                                                v
                                                            
                                                            
                                                                t
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                a
                                                                v
                                                            
                                                            
                                                                t
                                                                -
                                                                1
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    .”  Line 30 of page 10, of the specification recites the same equation for determining average value avt.  Thus, it appears as though the equation for determining the average value avt is miswritten.  Applicant is suggested to amend line 11 of page 7 of the specification to recite the equation for determining average value avt as shown:--                         
                            
                                
                                    a
                                    v
                                
                                
                                    t
                                
                            
                            =
                            α
                            *
                            
                                
                                    a
                                    v
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    α
                                
                            
                            *
                            
                                
                                    r
                                    d
                                    v
                                
                                
                                    t
                                
                            
                        
                     --, paying close attention to the positioning of the asterisks in the equation.  Line 30 of page 10, of the specification should be amended similarly.  Applicant is urged to review the specification to ensure that all equations recited therein are clear, readable, and accurate.  Appropriate correction is required.  Applicant's cooperation is also requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 6, and 10 are objected to due to the following informalities:
Regarding claim 2, claim 2 is objected to because the claim does not end with a “.” at the end of the claim.  Applicant is requested to amend claim 2 to recite: --step[[,]].--.  
Regarding claim 6, line 3 of claim 6 recites the equation “avt = α*avt-1 + (1- α)*rdvt”.  It appears as though the equation for determining the average value avt is miswritten.  Applicant is suggested to amend line 3 of claim 6 to recite: --                         
                            
                                
                                    a
                                    v
                                
                                
                                    t
                                
                            
                            =
                            α
                            *
                            
                                
                                    a
                                    v
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    α
                                
                            
                            *
                            
                                
                                    r
                                    d
                                    v
                                
                                
                                    t
                                
                            
                        
                     -- paying close attention to the positioning of the asterisks in the equation.  
Regarding claim 10, claim 10 is objected to because the claim does not end with a “.” at the end of the claim.  Applicant is requested to amend claim 10 to recite: -- threshold [[,]].--.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 7, lines 2-3 of claim 7 recite the phrase “in response to the gating adaptation event (36).”  This is the first recitation of the phrase “the gating adaptation event (36)” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required.
Claim 10 is rejected under 35 U.S.C. 112(b), second paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
Method for processing environmental sensor data, comprising the steps of receiving from an environmental sensor one or more raw data values, determining an average value and a measure of dispersion over a defined time period only from raw data values between a lower threshold and an upper threshold, redefining the lower threshold and the upper threshold depending on the average value and the measure of dispersion, in response to a gating adaptation event determining the average value and the measure of dispersion dependent on the raw data value received for the corresponding time step even if not between the lower threshold and the upper threshold.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “determining an average value and a measure of dispersion…” (See, for example, page 7, lines 4-29, including equations, of the instant specification), “redefining the lower threshold and the upper threshold…” (See, for example, page 8, lines 12-25, line of the instant specification), and “determining the average value and the measure of dispersion dependent on the raw data value received for the corresponding time step…” (See, for example, page 11, line 1 to page 12, line 7, including equations, of the instant specification), each of which comprises the judicial exception of a mathematical process.  
What remains of the claimed method is a generic environmental sensor (See, for example, FIG. 1, page 19, line 9-11, of the instant specification), for peforming a data gathering of “receiving from an environmental sensor one or more raw data values…” (See FIG. 1, page 19, line 9-11, of the instant specification), each of which is set forth at a highly generic level and which comprise an insignificant extra-solution activity.  The limitation of “defined time period” comprises an insignificant extra-solution activity.  Additionally, the step of “determining the average value and the measure of dispersion dependent on the raw data value received for the corresponding time step…” comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the determined average value and measure of dispersion.
Under Step 2B, since the only step outside the judicial exception is generic hardware, data gathering and output steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, does not appear to be patent eligible under 101.
Additionally regarding dependent claims 19-20, claim 19 recites a generic environmental sensor comprising a “sensor” and “processor” (See, for example, page 17, line 33-35, of the instant specification).  Likewise, claim 20 recites a generic environmental sensor comprising “a MOX sensor” and/or “a VOC sensor” (See, for example, FIG. 2, page 20, line 13-15, of the instant specification).  However, each of the components recited in claims 19-20 comprise well-known, routine, and conventional components, each of which is set forth at a highly generic level and which comprise an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Therefore, with regards to the dependent claims, claims 2-20, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-9, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada (U.S. Patent Publication 2008/0266088 A1); in view of Raeth (U.S. Patent Publication 2003/0065409 A1).
Regarding claim 1, Oyamada teaches a method for processing environmental sensor data (Oyamada: ¶9 [“…the electric wave environment may be changed by the influence of disturbance such as changes in weather conditions…”]) comprising:
receiving from an environmental sensor one or more data values (Oyamada: Second Embodiment, FIG. 9; ¶54 [“...a weather measuring device 20…”]),
determining an average value over a defined time period only from data values between a lower threshold and an upper threshold (Oyamada: FIGS. 7-8; ¶54-60 [“…the threshold value setting unit 14, for example, calculates a correction value for correcting the threshold value on the basis of the quantity of change A stored in the change quantity storing unit 12 and evenly increases all the threshold values…For example, if the quantity of change between the field intensity at the time when the trespass simulation device 21 is caused to trespass previously and the field intensity at the time when the trespass simulation device 21 is caused to trespass this time is Δ and the previous threshold value of a certain detection zone Xi is Δshi, Δx50% is set as a correction value (bias value) for correcting the threshold value and Δshi+ Δx50% is set as a new threshold value.”]),
redefining the lower threshold and the upper threshold depending on the average value (Oyamada: FIGS. 7-8; ¶54-60 {See above.}),
in response to a gating adaptation event determining the average value dependent on the data value received for the corresponding time step even if not between the lower threshold and the upper threshold (Oyamada: FIGS. 7-8; ¶54-60 [“…in the case where a change in the weather conditions is measured by the weather measuring device 20, this triggers the trespass simulation device 21 to start…it is possible to set a proper threshold value in real time in accordance with a change in the electronic wave environment due to a change in weather conditions.”]; {See above.} {The Examiner notes that page 12, line 32 to page 13, line 3 of the instant specification recites “A trigger for switching off such gating is referred to as gating adaptation event since a temporary switching off of the gating allows the gating to adapt to changed environmental conditions, for example. In response to such gating adaptation event, any raw data value received, even if outside the lower and the upper threshold is included in the determination of the statistical parameters average value and measure of dispersion and contributes thereto.”  Thus, Oyamada discloses determining the average value and the measure of dispersion dependent on the raw data value in response to a gating adaptation event, as recited in the claim(s).}).
Oyamada additionally discloses calculating a standard deviation or the like from the distribution of the quantity of change in field intensity within a predetermined time period, instead of finding the moving average (Oyamada: FIG. 6; ¶43 [“It is also possible to calculate a standard deviation or the like from the distribution of the quantity of change in field intensity within the predetermined period Ta, instead of finding the moving average.”]). 
However, Oyamada is silent as to explicitly teaching raw sensor data values and determining a measure of dispersion over a defined time period only from raw data values between a lower threshold and an upper threshold.
Raeth, in a similar field of endeavor, discloses a detection system for detecting unusual or unexpected conditions in an environment monitored by one or more sensors generating a data samples for input to the detection system (Raeth: Abstract.).  Therein, Raeth discloses receiving raw data values one or more environmental sensors (Raeth: FIG. 1; ¶150 [“The input to such corrective/deterrent components 88 may be an out-of-norm indicator provided by the prediction engine 50 and the raw sensor 30 values during the time the out of range temperature is detected.”]).  Raeth additionally discloses determining a measure of dispersion over a defined time period only from raw data values between a lower threshold and an upper threshold (Raeth: FIGS. 5-6; ¶220-230, ¶237-255 [“In particular, this comparison is done by determining the thresholds STM and RtNSTM as some percentage of the standard deviation of the past moving average of relative prediction errors…such a slope projects the RPE as rising above a given threshold, then this may indicate a likely event of interest. Similarly, note that if such a slope is falling and is followed by a flat slope wherein the slope projects the RPE as being below a given threshold, then this may indicate the end of an anomaly…the threshold STM may correspond to a particular adjustment amount of the prediction model 46 M. Moreover, the threshold RtNSTM may similarly correspond to the amount of model adjustment that would cause the prediction model M to predict actual data samples accurately.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of receiving raw sensor data values for determining a measure of dispersion over a defined time period only from raw data values between a lower threshold and an upper threshold, disclosed by Raeth, into Oyamada, with the motivation and expected benefit of processing environmental sensor data that yields robust and reliable results under significant changes of the environmental state.  This method for improving Oyamada was within the ordinary ability of one of ordinary skill in the art based on the teachings of Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 1.

Regarding claim 2, Oyamada, in view of Raeth, teach all the limitations of the parent claim 1 as shown above.  Oyamada discloses receiving data values per discrete time step, where the average value is determined per time step dependent on the data value received at the corresponding time step, and where the lower threshold and the upper threshold are redefined anew per time step dependent on the average value determined for the corresponding time step (Oyamada: FIGS. 7-8; ¶54-60 {See above.}).  Raeth discloses receiving raw data values per discrete time step, where the measure of dispersion is determined anew per time step dependent on the raw data value received at the corresponding time step, and where the lower threshold and the upper threshold are redefined anew per time step dependent on the average value and the measure of dispersion determined for the corresponding time step (Raeth: FIG. 1; ¶150; FIGS. 5-6; ¶220-230, ¶237-255 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of receiving raw data values per discrete time step, where the average value and the measure of dispersion are determined anew per time step dependent on the raw data value received at the corresponding time step, and where the lower threshold and the upper threshold are redefined anew per time step dependent on the average value and the measure of dispersion determined for the corresponding time step, disclosed by Oyamada and Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of processing environmental sensor data that yields robust and reliable results under significant changes of the environmental state.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oyamada and Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 2.

Regarding claim 3, Oyamada, in view of Raeth, teach all the limitations of the parent claim 2 as shown above.  Raeth additionally discloses the lower threshold is the average value minus the measure of dispersion, the upper threshold is the average value plus the measure of dispersion, wherein the measure of dispersion corresponds to one or two times a standard deviation of the raw data values, and/or wherein the average value corresponds to an arithmetic mean of the raw data values (Raeth: FIGS. 5-6; ¶199-261 [“…a variance between at least the most recent data sample from S for M(I), and the corresponding most recent prediction from M(I) is above ST(I), but no likely event of interest (corresponding to M(I)) is currently being monitored by the prediction analysis modules 54…determine whether RPE is greater than or equal to Sa number of standard deviations of a moving average of prior windows of prediction errors; e.g., Sa may be equal to 1, and Sa number of standard deviations being equal lo STM.).  Setting the defined time period to at least one hour it is matter of obvious design choice, and would not involve patentable invention, as the prior art of record each discloses a plurality of discrete time steps of arbitrary length.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a lower threshold comprising the average value minus the measure of dispersion, an upper threshold comprising the average value plus the measure of dispersion, where the measure of dispersion corresponds to one or two times a standard deviation of the raw data values, and/or wherein the average value corresponds to an arithmetic mean of the raw data values, disclosed by Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of providing self-tuning thresholds which are robust against outlier measurements.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 3.

Regarding claim 5, Oyamada, in view of Raeth, teach all the limitations of the parent claim 1 as shown above.  Raeth additionally discloses the average value and the measure of dispersion are determined recursively (Raeth: FIG. 5; ¶287 [“…note that step 502 iteratively performs steps that are duplicative of steps 916 through 928. Subsequently, in step 944 a determination is made as to whether the detection state has been entered.”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of recursively determining the average value and measure of dispersion, disclosed by Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of providing self-tuning thresholds which are robust against outlier measurements.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 5.

Regarding claim 8, Oyamada, in view of Raeth, teach all the limitations of the parent claim 1 as shown above.  Oyamada discloses setting a gating adaptation event if a desired condition is met (Oyamada: FIGS. 7-8; ¶54-60 {See above.}).  Raeth additionally discloses determining for a monitoring time period a ratio between a number of raw data values that are not between the lower threshold and the upper threshold and a total number of raw data values, and performing an action if the ratio is larger than a maximum ratio (Raeth: FIGS. 10A-10B; ¶258-261 [“Accordingly, the standard deviation is a measure of how much from their average a group of RPE tends to be. Applicants have found that a standard deviation of consistently less than or equal to 0.01 yields effective detection accuracy.”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining for a monitoring time period a ratio between a number of raw data values that are not between the lower threshold and the upper threshold and a total number of raw data values, and setting a gating adaptation event if a desired condition is met, disclosed by Oyamada and Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of providing an accurate average value and measure of dispersion, and redefining lower and upper thresholds which are robust against outlier measurements.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oyamada and Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 8.

Regarding claim 9, Oyamada, in view of Raeth, teach all the limitations of the parent claim 1 as shown above.  Oyamada discloses setting a gating adaptation event if a desired condition is met  (Oyamada: FIGS. 7-8; ¶54-60 {See above.}).  Raeth additionally discloses determining for a monitoring time period a ratio between a number of raw data values that are not between the lower threshold and the upper threshold and a total number of raw data values, and performing an action if the ratio is larger than a maximum ratio (Raeth: FIGS. 10A-10B; ¶258-261 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of setting the gating adaptation event if for a monitoring time period no raw data value is between the lower threshold and the upper threshold, disclosed by Oyamada and Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of providing an accurate average value and measure of dispersion, and redefining lower and upper thresholds which are robust against outlier measurements.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oyamada and Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 9.

Regarding claim 12, Oyamada, in view of Raeth, teach all the limitations of the parent claim 1 as shown above.  Raeth additionally discloses determining weights of a weighting function for the raw data values depending on the average value and the measure of dispersion, and applying the weights to the raw data values when determining the average value and the measure of dispersion (Raeth: FIGS. 3, 9-10B; ¶122-129 [“…window of recent relative prediction errors may be for 100 consecutive data samples, and the series <ai> may include the most recent 50 such averages ai. Note that a weighted moving average of several factors is calculated as…”]{Including unnumbered equations.}; ¶181-188 [“…comparison of the current sample's RPE to that of the weighted moving average RPE of some number of past samples…For example, the RtNST may be a measurement related to a standard deviation of prior relative prediction errors from a mean value of these prior relative prediction errors.”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining weights of a weighting function for the raw data values depending on the average value and the measure of dispersion, and applying the weights to the raw data values when determining the average value and the measure of dispersion, disclosed by Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of ensuring older raw data values contribute less to the respective statistical parameter than newer raw data values, to provide an accurate average value and measure of dispersion, and redefining lower and upper thresholds which are robust against outlier measurements.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 12.

Regarding claim 13, Oyamada, in view of Raeth, teach all the limitations of the parent claim 12 as shown above.  Raeth additionally discloses the weights are largest at or around the average value (Raeth: FIGS. 3, 9-10B; ¶122-129 {Including unnumbered equations.}; ¶181-188  {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of wherein the weights are largest at or around the average value, disclosed by Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of ensuring older raw data values contribute less to the respective statistical parameter than newer raw data values, to provide an accurate average value and measure of dispersion, and redefining lower and upper thresholds which are robust against outlier measurements.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 13.

Regarding claim 15, Oyamada, in view of Raeth, teach all the limitations of the parent claim 1 as shown above.  Raeth additionally discloses at the beginning, receiving initial values for the lower threshold and the upper threshold, iterating the steps of the method according to claim 1 (Raeth: FIG. 5; ¶287 [“…note that step 502 iteratively performs steps that are duplicative of steps 916 through 928. Subsequently, in step 944 a determination is made as to whether the detection state has been entered.”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of recursively determining the average value and measure of dispersion, disclosed by Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of providing self-tuning thresholds which are robust against outlier measurements.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 15.
Regarding claim 16, Oyamada, in view of Raeth, teach all the limitations of the parent claim 1 as shown above.  Oyamada additionally discloses at the beginning, receiving from the environmental sensor initial data values, determining an average value from the initial data values, and defining a lower threshold and an upper threshold depending on the average value (Oyamada: Second Embodiment, FIG. 9; ¶54; FIGS. 7-8; ¶54-60 {See above.}).  Raeth additionally discloses at the beginning, receiving from the environmental sensor initial raw data values, determining a measure of dispersion from the initial raw data values, defining a lower threshold and an upper threshold depending on the average value and measure of dispersion, iterating the steps of the method according to claim 1 (Raeth: FIG. 1; ¶150; FIGS. 5-6; ¶220-230, ¶237-255 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of at the beginning, receiving from the environmental sensor initial raw data values, determining an average value and a measure of dispersion from the initial raw data values, defining a lower threshold and an upper threshold depending on the average value and the measure of dispersion, and iterating the steps of the method according to claim 1, disclosed by Oyamada and Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of processing environmental sensor data that yields robust and reliable results under significant changes of the environmental state.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oyamada and Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 16.

Regarding claim 18, Oyamada, in view of Raeth, teach all the limitations of the parent claim 1 as shown above.  Raeth additionally discloses a processor to execute a program comprising the steps of the method according to claim 1 (Raeth: FIG. 1; ¶290 [“The hardware implementation options for the present invention, range from the use of single-processor/single-machine structures through networked multi-processor/multi-machine architectures having a combination of shared and distributed memory.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a processor to execute a program comprising the steps of the method according to claim 1, disclosed by Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of efficiently executing the claimed process.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 18.

Regarding claim 19, Oyamada, in view of Raeth, teach all the limitations of the parent claim 1 as shown above.  Raeth additionally discloses an environmental sensor comprising a sensor and a processor adapted to execute the steps of the method according to claim 1 (Raeth: FIG. 1; ¶290 [“The hardware implementation options for the present invention, range from the use of single-processor/single-machine structures through networked multi-processor/multi-machine architectures having a combination of shared and distributed memory.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing an environmental sensor comprising a sensor and a processor to execute a program comprising the steps of the method according to claim 1, disclosed by Raeth, into Oyamada, as modified by Raeth, with the motivation and expected benefit of efficiently executing the claimed process.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Raeth.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth to obtain the invention as specified in claim 19.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada, in view of Raeth; and further in view of Westerman (U.S. Patent Publication 2008/0158182 A1).
Regarding claim 4, Oyamada, in view of Raeth, teach all the limitations of the parent claim 1 as shown above.  Oyamada additionally discloses data values from the raw data values depending on the average value, outputting the data values, and determining the data value anew per time step from the corresponding data value depending on the average value (Oyamada: FIGS. 7-8; ¶54-60 {See above.}).  Raeth additionally discloses determining data values from the raw data values depending on the measure of dispersion, outputting the data values, and determining the data value anew per time step from the corresponding raw data value depending on the measure of dispersion determined for the corresponding time step (Raeth: FIG. 1; ¶150; FIGS. 5-6; ¶220-230, ¶237-255 {See above.}).  However, Oyamada, in view of Raeth, is silent as to explicitly teaching determining normalized data values from the raw data values.
Westerman, in a similar field of endeavor, discloses a periodic baseline adjustment algorithm that can increment or decrement individual baseline sensor output values by one count to provide periodic fine-tuning of the baseline to track temperature drift (Westerman: Abstract.).  Therein, Westerman discloses determining normalized data values from the raw data values (Westerman: FIGS. 6a-6b; ¶60-62 [“To normalize the sensors, the difference (offset)  between raw baseline no-event sensor value 600 and a selected normalized value for each sensor or pixel can be computed after the boot-up scan. These offsets (one for each sensor) can then be subtracted from all subsequently obtained output values for that sensor (after boot-up is complete) to normalize the sensor output values. In the example of FIG. 6b, the lowest raw baseline value (from sensor 3 in the example of FIG. 6a) has been chosen as normalized value 602, and thus the offsets for each sensor are computed based on this normalized value. However, it should be understood that any normalized value can be selected.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing normalized data values from the raw data values, disclosed by Westerman, into Oyamada, as modified by Raeth, with the motivation and expected benefit of providing data values which are naturally suited as output quantities for a rapid perception of relevant changes by a user and for a good user experience.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Westerman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth and Westerman to obtain the invention as specified in claim 4.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada, in view of Raeth; and further in view of Kleefstra (U.S. Patent 7,499,821 B2).
Regarding claim 20, Oyamada, in view of Raeth, teach all the limitations of the parent claim 19 as shown above.  Oyamada, in view of Raeth, is silent as to explicitly teaching an environmental sensor comprising a MOX sensor, and/or wherein the sensor comprises a VOC sensor.
Kleefstra, in a similar field of endeavor, discloses measuring sensor drift characteristics (Kleefstra: Abstract.).  Therein, Kleefstra discloses an environmental sensor comprising a VOC sensor (Kleefstra: FIG. 1; col 3, ln 10-13 [“…the sensor 116, which may be a metal-oxide semiconductor (MOS) sensor, may respond to stimuli such as volatile organic compounds (VOCs) and may therefore be referred to as a VOC sensor.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a volatile organic compounds (VOC) environmental sensor, disclosed by Kleefstra, into Oyamada, as modified by Raeth, with the motivation and expected benefit of detecting certain conditions, such as a VOC or gas concentration that is potentially detrimental to a person’s health.  This method for improving Oyamada, as modified by Raeth, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kleefstra.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Oyamada and Raeth and Kleefstra to obtain the invention as specified in claim 20.

Currently, there are no prior art rejections of Claims 6, 7, 10-11, 14, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5,909,178, to Balch et al., is directed to a method for adjusting a validation threshold for detecting a marker in an interrogation zone of an electronic surveillance system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864